IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 TONI TARDIF, an individual,
                                                  DIVISION ONE
                             Appellant,
                                                  No. 82802-9-I
                v.
                                                  UNPUBLISHED OPINION
 BELLEVUE COLLEGE, a
 Washington public community
 college; TERRY HATCHER, an
 individual; LENI KARR, an individual,

                            Respondents.


       DWYER, J. — While enrolled as a student at Bellevue College, Toni Tardif

submitted an altered version of her instructor’s written evaluation of her

performance in a clinical practicum course. Tardif now appeals from the trial

court’s summary judgment dismissal of her lawsuit against Bellevue College and

two of its faculty members arising from administrative disciplinary proceedings

addressing her actions. The trial court did not err by granting summary

judgment. Accordingly, we affirm.

                                              I

       Toni Tardif enrolled in Bellevue College’s DUTEC (Diagnostic Ultrasound

Technology) program in 2016.1 The DUTEC program offers two years of


       1 Diagnostic Ultrasound Technology uses energy in the form of ultrasound to diagnose
pathology and assess fetal well-being.
No. 82802-9-I/2


academic and clinical proficiency training in ultrasound patient services and

related diagnostic techniques. The first year takes place primarily in the

classroom. In the second year, clinical proficiency programs occur at hospitals

throughout the area. The second year consists of two sections (known as “first

rotation” and “second rotation”). Once students reach the necessary level of

competency during the first rotation, they move to the second rotation. The

DUTEC 240 Clinical Practicum is designed to help students demonstrate that

they have become capable of performing accurate diagnostic studies on patients

without direct supervision by the time they have completed their training and are

ready to graduate.

       In September 2017, Tardif commenced her clinical instruction and training

at Providence St. Peters Hospital in Olympia. Tardif’s performance during the

first quarter was unsatisfactory, and it became necessary for her to continue her

clinical training at a different location. In February 2018, three weeks after the

second quarter had already started, Tardif resumed her clinical training at St.

Anthony Hospital in Gig Harbor. Tardif’s performance improved and, by May

2018, she had attained a first rotation competency level. Because Tardif needed

more time to reach the skill level needed to graduate, her clinical supervisors

agreed to extend her program completion date to December 2018 if necessary.

       Jenny McBroom, supervisor of the ultrasound department at Seattle

Children’s Hospital, offered Tardif a staff position contingent on her graduation

from the DUTEC program. Tardif had informed McBroom that she was on track

and scheduled to graduate at the end of summer quarter 2018. Tardif’s initial



                                          2
No. 82802-9-I/3


start date in August 2018 was deferred until September 2018 as she was not yet

ready to be released for graduation.

        On September 6, 2018, Tardif met with clinical instructor Lital Solomon to

review and discuss Solomon’s final evaluation of her performance in DUTEC

240. Prior to the meeting, Solomon had scanned and e-mailed a partially

completed version of Tardif’s evaluation to DUTEC clinical coordinator Leni Karr.

The evaluation included Solomon’s conclusion that “Toni’s competency level is

conditional due to the fact that Jenny McBroom has agreed to continue the

training of Toni for a period of 3 to 6 months if needed.”2 Solomon’s assessment

of Tardif’s competency level as conditional “meant that she had not yet

demonstrated the level of skill necessary to successfully start working with

patients independently without close supervision,” as required to complete her

clinical program and pass DUTEC 240.

        During the meeting between Tardif and Solomon, Tardif was upset about

this statement and insisted that Solomon delete it. Solomon refused to do so,

explaining that “it reflected my professional opinion which I was obligated to

provide.” Solomon suggested that Tardif take the evaluation home and think

about it overnight, but Tardif did not want to stop the discussion even after

Solomon stated that she needed to leave. Solomon had nothing else to add, so

she said “whatever” and left. Tardif altered the evaluation form by using white-

out correction fluid to remove the unwanted statement. Tardif then signed the

altered evaluation, scanned it, and e-mailed it to Solomon.


        2  According to McBroom, Seattle Children’s Hospital provides ongoing professional
training for its technicians, which is significantly different from clinical instruction for students.

                                                     3
No. 82802-9-I/4


       The following day, Solomon asked Tardif whether there was anything

more she wished to discuss before Solomon submitted the final evaluation form

to Bellevue College. Tardif replied that she did not have any additional

comments and that she was happy with her final grade. Solomon was surprised

but relieved that Tardif appeared to have accepted her evaluation. Solomon

forwarded the altered evaluation via e-mail to Karr and to Terry Hatcher, chair of

the DUTEC program. Karr then telephoned Solomon to discuss the evaluation.

During the course of their conversation, Karr and Solomon discovered that

Solomon’s statement regarding Tardif’s conditional competency was missing

from the version of the evaluation that Tardif had signed.

       On September 13, 2018, Karr, Hatcher, and Leslie Heizer Newquist3 met

with Tardif to ask for her understanding of what had occurred. Tardif initially

denied that she had altered the evaluation. When Tardif was asked to produce

the original document showing that Solomon’s comment had been whited out,

she admitted that she did it but claimed that Solomon was present and had

authorized her to do so. A few days later, Tardif sent apology e-mails

acknowledging that altering the evaluation was “fundamentally the wrong process

to get comments changed” and that she was “willing to accept the consequences

of [her] actions.”

       On September 10, 2018, Tardif started working as an ultrasonographer at

Seattle Children’s Hospital. McBroom thought that Tardif had graduated from

DUTEC. One week later, Hatcher informed McBroom that Tardif had not yet


       3 Leslie Heizer Newquist serves as Bellevue College’s Dean of the Health Sciences,
Education and Wellness Institute.

                                              4
No. 82802-9-I/5


finished her clinical instruction and had not yet graduated. McBroom promptly

terminated Tardif’s employment on the ground that she had not graduated and

therefore did not meet the minimum qualifications of the position.

                                          II

       On September 17, 2018, Karr submitted an Academic Dishonesty Report

to Bellevue College’s Office of Student Conduct alleging that Tardif had

submitted an altered final evaluation for her DUTEC 240 course. Megan Kaptik,

acting in her capacity as Manager of Student Conduct, initiated a disciplinary

action against Tardif by issuing a Notice of Student Conduct Allegations pursuant

to Bellevue College’s Student Conduct Code. On September 21, Kaptik met with

Tardif and her “support person” for a disciplinary meeting to discuss the

allegations, hear her response, and review possible consequences. Tardif

explained her actions by claiming that when Solomon said “whatever,” and got up

to leave, Tardif “thought that was an indication that I could white it out” and that

Solomon “saw me whiting it out as she was packing up.” However, at a follow-up

meeting on September 27, Solomon denied authorizing Tardif to alter the

evaluation and confirmed that she was unaware that this had occurred until she

spoke with Karr on September 7.

       On October 1, 2018, Kaptik issued a letter of discipline finding Tardif

responsible for violating three provisions of the Bellevue Student Code: (1)

Academic Dishonesty - Fabrication, in violation of WAC 132H-125-030(1)(c); (2)

Other Dishonesty, in violation of WAC 132H-125-030(2)(a); and (3) Ethics




                                          5
No. 82802-9-I/6


Violation, in violation of WAC 132H-125-030(20).4 Kaptic sanctioned Tardif with

disciplinary probation until July 1, 2019 and a deferred disciplinary sanction of

one quarter. The letter of discipline notified Tardif of her right to appeal the

disciplinary action with Bellevue College’s conduct review officer within 21 days

of the decision.

       On October 21, 2018, Tardif timely appealed the disciplinary sanction,

thereby triggering a Brief Adjudicative Proceeding (BAP). On November 5, Dr.

Kristen Jones, Bellevue College’s Provost for Academic and Student Affairs,

conducted the BAP in her capacity as Conduct Review Officer and issued a

written decision on November 16. Dr. Jones upheld Kaptic’s determination that

Tardif violated WAC 132H-125-030(2)(a), which prohibits acts of dishonesty

including “alteration . . . of any college document.” Dr. Jones concluded that

       by ending the conversation with “whatever,” Solomon indicated to
       Respondent that the issues Respondent had raised about the Note
       were not important to her. This expression of indifference toward
       issues related to the Note, however, cannot reasonably be
       interpreted as Solomon granting Respondent permission to remove
       the Note.

       Dr. Jones also noted that Tardif acknowledged that her action was “a

violation of [Bellevue College] and program rules.” However, Dr. Jones found

Tardif not responsible for Academic Dishonesty – Fabrication in violation of WAC

132H-125-030(1)(c) and Ethics Violation WAC 132H-125-030(20). Based on

these determinations, Dr. Jones voided Kaptic’s original sanction and instead




       4 Bellevue College Student Conduct Code, chapter 132H-125, was repealed effective
January 17, 2019, and recodified as chapter 132H-126.

                                             6
No. 82802-9-I/7


imposed a written reprimand stating that “continuation of the same or similar

behavior may result in more severe disciplinary action.”

       Tardif appealed the BAP decision to Bellevue College President Girard

Weber on December 6, 2018. Because he did not respond within 20 days, the

appeal was deemed denied pursuant to WAC 132H-125-250(4). Nevertheless,

on February 19, 2019, President Weber notified Tardif that he saw “no reason to

overturn” the decision. The notice informed Tardif that she could appeal

Bellevue College’s disciplinary decision in superior court by filing a petition for

judicial review. Tardif did not do so.

                                          III

       As a result of her misconduct, Tardif received a failing grade in DUTEC

240. In a letter to Tardif dated October 2, 2018, Hatcher noted that Tardif had

“altered [her] final evaluation” and that “the outcome for cheating is a zero on that

evaluation.” Because “[f]ailing a course or cheating, is grounds for dismissal,”

Hatcher dismissed Tardif from the DUTEC Program.

       Tardif formally initiated a grade dispute procedure by appealing her

DUTEC 240 failing grade with Dean Newquist. On January 28, 2019, Newquist

issued a written decision pursuant to Bellevue College’s Student Dispute

Resolution Procedure stating that she did not find a sufficient basis to override

the failing grade. Newquist noted that her investigation of the matter

corroborated Dr. Jones’s findings and conclusions that Tardif’s “unauthorized

alteration of the document constitutes a submission of a falsified college




                                          7
No. 82802-9-I/8


document” and that her failing grade was “not arbitrary and capricious or

unlawful.”

        Tardif appealed Dean Newquist’s decision to the Student Academic

Grievance Committee (SAGC). After meeting with Tardif, Karr, and Kaptic on

March 12, 2019, the SAGC issued Recommendations and Findings of Fact. The

SAGC found that Tardif committed “Academic Dishonesty – Fabrication”5 and

that she violated the “Legal, Moral and Ethical Behavior and Cheating Policy” of

the DUTEC Student Handbook Policy. The SAGC recommended that Tardif’s

failing grade should stand. However, noting that Solomon’s evaluation was

incomplete when she gave it to Tardif, the SAGC recommended invalidating her

dismissal from the DUTEC program and giving her an opportunity to complete

her training provided that she comply with certain conditions.

        As the final step in the academic grievance procedure, Dr. Jones reviewed

the SAGC’s Recommendations and Findings of Fact. On March 28, 2019, after

considering Tardif’s complaint, supporting statements, and other correspondence

and materials related to her appeal, Dr. Jones issued a written decision stating

that she agreed with the SAGC’s recommendations.

        In June 2019, Hatcher e-mailed Tardif to ask whether she was ready to

begin her retraining. Tardif did not respond. On January 21, 2020, Tardif filed a

lawsuit against Bellevue College, Hatcher, and Karr (collectively Bellevue

College). Tardif pleaded claims of breach of contract, tortious interference with a



        5  The SAGC incorrectly stated that Dr. Jones concluded that Tardif was responsible for a
violation of “Academic Dishonesty-Fabrication.” In fact, Jones determined that Tardif was
responsible for a violation of “Other Dishonesty.”

                                                8
No. 82802-9-I/9


contract, and negligence. Bellevue College thereafter moved for summary

judgment. On June 3, 2021, the trial court granted summary judgment in favor of

Bellevue College and dismissed all of Tardif’s claims. The order of dismissal

specified that collateral estoppel precluded relitigation of Bellevue College’s final

decisions in Tardif’s disciplinary and grade dispute appeals. On August 5, 2021,

the trial court granted Tardif’s motion for entry of judgment regarding the

defendants’ cost bill and entered judgment against Tardif. Tardif appeals.

                                          IV

       Tardif first argues that the trial court erred in concluding that collateral

estoppel barred relitigation of the factual issues underlying Bellevue College’s

disciplinary and grade dispute decisions. We disagree, and conclude that

summary judgment dismissal was proper on this basis.

       “We review summary judgment orders de novo, considering the evidence

and all reasonable inferences from the evidence in the light most favorable to the

nonmoving party.” Keck v. Collins, 184 Wn.2d 358, 370, 357 P.3d 1080 (2015).

We will affirm a summary judgment order only “if there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.”

Woods View II, LLC v. Kitsap County, 188 Wn. App. 1, 18, 352 P.3d 807 (2015).

We also review de novo whether collateral estoppel bars relitigation of a

particular issue. LeMond v. Dep’t of Licensing, 143 Wn. App. 797, 803, 180 P.3d

829 (2008).

       “The doctrine of collateral estoppel is well known to Washington law as a

means of preventing the endless relitigation of issues already actually litigated by



                                           9
No. 82802-9-I/10


the parties and decided by a competent tribunal.” Reninger v. Dep’t of Corr., 134

Wn.2d 437, 449, 951 P.2d 782 (1998). Courts often apply collateral estoppel

when an issue was adjudicated by an administrative agency in an earlier

proceeding. Christensen v. Grant County Hosp. Dist. No. 1, 152 Wn.2d 299,

307, 96 P.3d 957 (2004). The party asserting collateral estoppel must establish

that “(1) the issue decided in the earlier proceeding was identical to the issue

presented in the later proceeding; (2) the earlier proceeding ended in a judgment

on the merits; (3) the party against whom collateral estoppel is asserted was a

party to, or in privity with a party to, the earlier proceeding; and (4) application of

collateral estoppel does not work an injustice on the party against whom it is

applied.” Christensen, 152 Wn.2d at 307. “‘Washington courts focus on whether

the parties to the earlier proceeding had a full and fair hearing on the issue.’”

Hadley v. Maxwell, 144 Wn.2d 306, 311, 27 P.3d 600 (2001) (quoting Neff v.

Allstate Ins. Co., 70 Wn. App. 796, 801, 855 P.2d 1223 (1993)). In considering

whether collateral estoppel applies to an administrative decision, we additionally

consider “‘(1) whether the agency acting within its competence made a factual

decision; (2) agency and court procedural differences; and (3) policy

considerations.’” Shoemaker v. City of Bremerton, 109 Wn.2d 504, 508, 745

P.2d 858 (1987) (quoting State v. Dupard, 93 Wn.2d 268, 275, 609 P.2d 961

(1980)).

       Tardif argues that the first factor is not present herein because her

complaint for money damages is entirely distinct from the disciplinary and grade

matters addressed in Bellevue College’s administrative proceedings. To the



                                          10
No. 82802-9-I/11


contrary, regardless of the relief sought, Tardif’s complaint turns on factual issues

that were decided in the prior proceedings: (1) whether Bellevue College

improperly saddled her with additional course and graduation requirements by

determining that her competency level was conditioned on additional clinical

training and (2) whether she had permission to alter her evaluation. The first

factor applies.

       As to the second factor, Tardif argues that there was no final judgment on

the merits because Bellevue College was not acting in a judicial capacity and the

parties did not have an opportunity to litigate.6 She emphasizes the relative

informality of Bellevue College’s administrative proceedings as compared to

litigation in a court of law. However, Bellevue College is an “agency” and its

administrative proceedings are defined as “adjudicative proceedings.” RCW

34.05.010(1), (2). These proceedings afforded Tardif the essence of due

process—notice, an opportunity to be heard, and multiple levels of appellate

review. Tardif was allowed to have an attorney (although she apparently chose

not to), call witnesses, submit documents, and ask questions. The final decisions

were rendered by professionals acting within their competence who applied

established codes and procedures and issued written findings and conclusions.

And because Tardif did not seek judicial review of these orders, even after being

notified of its availability, they became the final resolution of the factual issues

addressed therein.




       6   Tardif does not dispute that the parties were in privity.

                                                   11
No. 82802-9-I/12


       Regarding the fourth factor, Tardif argues that applying collateral estoppel

will work an injustice because it will deny her the opportunity to litigate in court.

Addressing this standard requires us to “consider whether ‘the party against

whom the estoppel is asserted [had] interests at stake that would call for a full

litigational effort.’” Weaver v. City of Everett, 4 Wn. App. 2d 303, 421 P.3d 1013

(2018) (alteration in original) (quoting 14 LEWIS H. ORLAND & KARL B. TEGLAND,

WASHINGTON PRACTICE: TRIAL PRACTICE, CIVIL § 373, at 763 (5th ed. 1996)), aff’d,

194 Wn.2d 464, 450 P.3d 177 (2019).

       Our Supreme Court’s opinion in Weaver v. City of Everett, 194 Wn.2d 464,

450 P.3d 177 (2019), is instructive. In Weaver, a firefighter contracted

melanoma and filed an application for temporary disability benefits for the five

weeks of work he missed while recovering from surgery. His claim consisted

solely of $10,000 in lost wages. Weaver, 194 Wn.2d at 469. The Department of

Labor and Industries found that the melanoma was not work related and denied

the claim. Weaver, 194 Wn.2d at 470. Weaver appealed to the Industrial

Insurance Appeals Board. An administrative law judge (ALJ) affirmed the

Department’s denial of Weaver’s claim, and the Board denied Weaver’s petition

for review. Weaver, 194 Wn.2d at 470.

       Three years later, after the melanoma at issue in his first claim had spread

to his brain, Weaver filed a permanent disability claim seeking pension benefits

worth over $2 million, which the Department denied. Weaver, 194 Wn.2d at 471.

On appeal, the ALJ concluded that the claim was precluded by collateral

estoppel, the Board denied Weaver’s petition for review, and the superior court



                                          12
No. 82802-9-I/13


affirmed. This court reversed, and our Supreme Court agreed, holding that

collateral estoppel “would work an injustice and contravene public policy”

because “the substantial disparity of relief between Weaver’s temporary and

permanent disability claims kept Weaver from fully and vigorously litigating the

issue at the temporary disability claim stage.” Weaver, 194 Wn.2d at 473.

        Unlike in Weaver, the significant interest at stake herein—her academic

and professional standing—remained the same in both proceedings.7 Bellevue

College’s administrative proceedings afforded Tardif the opportunity to litigate the

issue of whether extraneous requirements were imposed upon her and whether

she had permission to alter the evaluation. She had sufficient motivation to do

so. Tardif unilaterally decided not to seek judicial review of these orders.

Applying collateral estoppel at this point does not work an injustice. Tardif could

have sought judicial review. She did not. It was her own decision to deny herself

her “day in court.” She cannot now relitigate the settled issues in this lawsuit.

                                                V

        Tardif additionally contends that genuine issues of material fact preclude

summary judgment dismissal of her claims for breach of contract, tortious

interference with a contract, and negligence. We disagree.

                                                A

        To prevail in a breach of contract action, “the plaintiff must prove that a

valid agreement existed between the parties, the agreement was breached, and



        7 Unlike the claimant in the Weaver matter, who faced payment of expert witness bills in
an amount greatly exceeding the initial $10,000 claim amount, 4 Wn. App. 2d at 310 n.2, Tardif
did not face huge out-of-pocket expenses in order to pursue her claim of administrative error.

                                               13
No. 82802-9-I/14


the plaintiff was damaged.” Univ. of Wash. v. Gov’t Emps. Ins. Co., 200 Wn.

App. 455, 467, 404 P.3d 559 (2017). Tardif’s breach of contract claim alleged

that “Bellevue College materially breached its agreement with [her] by adding

course requirements that were not in the student handbook, course catalog,

course syllabus, or any other written document forming the contract between the

parties.” This is so, she contends, because Hatcher and Karr “added a three to

six months training program from Seattle Children’s Hospital as a condition to

[her] final evaluation and course DUTEC 240.”

         But Tardif has not shown the existence of a genuine issue of material fact

regarding Solomon’s determination that her competency level was “conditional”

because “she had not yet demonstrated the level of skill necessary to

successfully start working with patients independently without close supervision,”

as required to complete her clinical program and pass DUTEC 240. Bellevue

College did not owe Tardif a contractual duty to permit her to graduate without

her achieving the minimum required level of clinical competency. Rather than

imposing an additional requirement, Bellevue College determined that Tardif

needed more time to meet established program requirements. Tardif’s claim

fails.

                                            B

         Tardif next argues that the trial court erred in dismissing her tortious

interference claim. To establish tortious interference with a contractual

relationship or business expectancy, a plaintiff must prove five elements: “‘(1)

[T]he existence of a valid contractual relationship or business expectancy; (2)



                                           14
No. 82802-9-I/15


that defendants had knowledge of that relationship; (3) an intentional interference

inducing or causing a breach or termination of the relationship or expectancy; (4)

that defendants interfered for an improper purpose or used improper means; and

(5) resultant damage.’” Tacoma Auto Mall, Inc. v. Nissan N. Am., 169 Wn. App.

111, 132, 279 P.3d 487 (2012) (alteration in original) (quoting Leingang v. Pierce

County Med. Bureau, Inc., 131 Wn.2d 133, 157, 930 P.2d 288 (1997)).

      Tardif argues that Bellevue College intentionally and improperly interfered

with her valid contractual expectancy in employment at Seattle Children’s

Hospital. This is so, she contends, because she met the standards of academic

performance established in the published course descriptions and syllabus, and

Bellevue College acted arbitrarily and capriciously by making her ability to pass

DUTEC 240 conditional upon further training by her employer.

      Courts may consider arbitrary and capricious actions as evidence of

improper means. Greensun Grp., LLC v. City of Bellevue, 7 Wn. App. 2d 754,

773, 436 P.3d 397 (2019). “‘Arbitrary and capricious refers to willful and

unreasoning action, taken without regard to or consideration of the facts and

circumstances surrounding the action.’” Greensun, 7 Wn. App. 2d at 774

(internal quotation marks omitted) (quoting Singh v. Covington Water Dist., 190

Wn. App. 416, 424, 359 P.3d 947 (2015)). Solomon’s determination that Tardif

needed more time and practice to achieve the level of clinical competency

needed to graduate was not improper. Also not improper was Hatcher’s decision

to assign Tardif a failing grade in DUTEC 240 based on her misconduct. Tardif




                                        15
No. 82802-9-I/16


did not graduate, and therefore did not meet the minimum qualifications of the

job, because of her own actions.

                                         C

       Tardif next argues that genuine issues of material fact preclude summary

judgment on her negligence claim. “A negligence claim requires the plaintiff to

establish (1) the existence of a duty owed, (2) breach of that duty, (3) a resulting

injury, and (4) a proximate cause between the breach and the injury.” Behla v.

R.J. Jung, LLC, 11 Wn. App. 2d 329, 334, 453 P.3d 729 (2019). Whether a duty

exists is a question of law. Degel v. Majestic Mobile Manor, Inc., 129 Wn.2d 43,

48, 914 P.2d 728 (1996).

       Tardif asserts that Bellevue College breached its duty by failing to protect

her from “academic evaluation that is arbitrary, prejudiced, or capricious”

pursuant to WAC 132H-126-020(1)(c). She claims that this breach resulted from

the imposition of extra course requirements that were not imposed on other

students. As previously discussed, Tardif presents no evidence that Bellevue

College imposed additional course requirements. Rather, she needed additional

time to complete established graduation requirements. More fundamentally, the

proximate cause of Tardif’s alleged damages was her own misconduct in altering

the evaluation. This claim also fails.

       Affirmed.




                                         16
No. 82802-9-I/17



WE CONCUR:




                   17